    Case 1:18-cr-00014-VM Document 364 Filed 05/12/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
FRANK COGNETTA,                    :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        The     Court     sentenced     defendant       Frank     Cognetta

(“Cognetta”) to 24 months’ imprisonment followed by 3 years’

supervised release. (See Dkt. Minute Entry dated 9/6/2019.)

Cognetta is serving his sentence in F.C.I. Fort Dix.

        On    May    8,    2020,     Cognetta      requested     immediate

compassionate        release     pursuant     to   18   U.S.C.     Section

3582(c)(1)(A) (“Section 3582”). (See “Motion,” Dkt. No. 362.)

Cognetta has tested positive for COVID-19, and also suffers

from diabetes, which, according to the Centers for Disease

Control       and   Prevention     (“CDC”),   increases    his    risk   of

becoming severely ill. The Government submitted a letter in

opposition by email on May 11, 2020, attaching as an exhibit

Cognetta’s medical records. (“Government Opposition.”)1 The

Government argues that the Court should deny the Motion



1 The Court will file these records under seal. The Government requested
that before its letter is entered onto the docket, the Government be
permitted to propose redactions of sensitive health information. Assuming
Cognetta wishes to redact his Reply, the Court will direct both parties
to resubmit their motions in redacted form.
 Case 1:18-cr-00014-VM Document 364 Filed 05/12/20 Page 2 of 5



because,      first,     Cognetta    has           failed    to    exhaust     his

administrative        remedies,     and      second,        Cognetta    has     not

demonstrated an “extraordinary and compelling reason” that

would warrant reducing his sentence given that his health

appears to otherwise be stable and he would have “equivalent

access   to    medical    care    whether          in   prison    or   at    home.”

(Government Opposition at 1.) Cognetta replied by email on

May   11,     2020,    pointing     to       the    symptoms      he   has    been

experiencing. (“Reply.”) Based on its review of the Motion,

the Government Opposition, the Reply, Cognetta’s medical

records, and the relevant case law, the Court will deny the

motion on two grounds.

      First, Cognetta concedes that he did not exhaust his

administrative remedies before seeking compassionate release.

Section 3582 allows a court to reduce a term of imprisonment

or supervised release but only upon motion of the Director of

the Bureau of Prisons (“BOP”) or “upon motion of the defendant

after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” See Section

3582(c)(1)(A). Section 571.61 of Title 28 of the Code of



                                         2
 Case 1:18-cr-00014-VM Document 364 Filed 05/12/20 Page 3 of 5



Federal Regulations sets forth how an inmate must submit a

request under Section 3582 to the BOP.

      Other courts in this district have waived the exhaustion

requirements of Section 3582. See, e.g., United States v.

Scparta, No. 18 CR 578, 2020 WL 1910481, at *8 (S.D.N.Y. Apr.

20, 2020). This Court, however, is not persuaded that it can

waive Section 3582’s exhaustion requirements. As the Supreme

Court   has      instructed,        “[w]here      Congress     specifically

mandates, exhaustion is required.” McCarthy v. Madigan, 503

U.S. 140, 144 (1992). Any argument that it would be futile

for   Cognetta    to     exhaust    his      administrative    remedies   is

unavailing,      given    that     the    statute   contains    an   express

futility provision, permitting him to seek judicial relief if

the BOP does not act on his request within thirty days. See

Section 3582; see also Booth v. Churner, 532 U.S. 731, 741

n.6 (2001) (“[W]e will not read futility or other exceptions

into statutory exhaustion requirements where Congress has

provided otherwise.”); Theodoropoulos v. I.N.S., 358 F.3d

162, 172 (2d Cir. 2004) (“[C]ourts are required to strictly

enforce statutory exhaustion requirements.”).

      Second, the Court is not persuaded that “extraordinary

and compelling reasons” exist here that would warrant a

reduction in sentence. Before reducing a term of imprisonment

or supervised release, the Court must consider the factors

                                         3
 Case 1:18-cr-00014-VM Document 364 Filed 05/12/20 Page 4 of 5



set   forth    in     18     U.S.C.    Section         3553(a)    and     find    that

“extraordinary         and     compelling          reasons      warrant        such    a

reduction.” See Section 3582(c)(1)(A)(i). Section 1B1.13 of

the United States Sentencing Guidelines (“Section 1B1.13”)

provides      guidance        on      the       circumstances          under     which

“extraordinary and compelling reasons” exist, including, but

not limited to, serious medical conditions. Section 1B1.13

Application Note 1(A)(i). While COVID-19 can be fatal, the

Government’s     letter       points        out,   and    the    medical       records

confirm,      that     Cognetta       has       been    largely        asymptomatic,

notwithstanding Cognetta’s experience of certain respiratory

symptoms in early April. He is now more than halfway through

the ten-day isolation period mandated by the CDC. And while

Cognetta argues that Fort Dix is not equipped to care for

COVID-19 patients because, among other deficiencies, it has

no ventilators, the Government states that Fort Dix will

transport him to a hospital in the event his condition becomes

unstable.

      The    Court     recognizes       that       Cognetta’s      situation          may

change, and the Court also notes that the Government expresses

slight      hesitation       regarding          Fort    Dix’s     hospitalization

procedures,          representing           only       that      the      Government

“understands” that Cognetta will be hospitalized as necessary

and that the Government “understands” that Fort Dix has

                                            4
 Case 1:18-cr-00014-VM Document 364 Filed 05/12/20 Page 5 of 5



contracted with multiple hospitals in the surrounding region.

The Court further recognizes that prison hospitalization

procedures may be changing on a weekly, if not daily, basis,

to   accommodate    the   exigencies    presented   by   the   COVID-19

pandemic. Accordingly, if his condition deteriorates such

that he needs hospitalization, and his facility is unable or

unwilling     to   hospitalize   him,    Cognetta    may   renew   his

application for relief.

      Accordingly, it is hereby

      ORDERED that defendant Frank Cognetta’s (“Cognetta”)

motion for compassionate release (Dkt. No. 362) is DENIED.

The Government and Cognetta are directed to submit redacted

versions of their submissions for docketing.

SO ORDERED.

Dated:   New York, New York
         12 May 2020




                                  5
